DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on March 30, 2022. The application contains claims 1-18: 
Claims 2-5, 8-11, and 14-17 are cancelled
Claims 1, 6, 7, 12, 13, and 18 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on April 21, 2022 following a telephone interview with BLEWETT, PIERS (Reg. No. 68464) on April 20, 2022. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 



Examiner’s Amendment to the Claims
	1.	(Currently Amended)  An anomaly database system for processing metrics in telemetry data, the anomaly database system comprising:
a continuous data management (CDM) node, the CDM node including a metrics library for sending out system metrics in a sparse manner by using  simple sparseness detection algorithms, wherein the simple sparseness detection algorithms comprise: a diff-value algorithm and a last-value-delta algorithm; 
a statistics relay for receiving streaming metrics froma plurality of CDM nodes, and pushing the received metrics to a metrics collector; [[and]]	a sparse consumers module to pull metrics, from the metrics collector, pushed to the metrics collector by the statistics relay, wherein the sparse consumers module includes at least one processor configured to run a sparse algorithm on the pulled metrics to reduce a number of data points to produce sparse metrics data, wherein the sparse algorithm is selected from a group of sparse algorithms comprising: a diff-value algorithm, a last-value-delta algorithm, a standard deviation band algorithm with a last-value fallback , and a last-value-delta with percentile algorithm;
a rollup module to operate on the sparse metrics data to compute a time weighted mean over a rollup interval to enable read queries over a designated time range, wherein the rollup interval changes based on usage data and query patterns;
a read application programming interface (API) to perform cross data source aggregations on the sparse metrics data stored in the anomaly database system in response to read queries; and
a user interface to provide visualization of query results of metrics data in the anomaly database system for the read queries.

2-5.	(Canceled)  

6.	(Previously Presented)  The anomaly database system of claim 1, further comprising a baseline estimator to pre-compute baselines on the streaming metrics to enable anomaly detection, correlations, and multi-series sparseness.

7.	(Currently Amended)  A method of processing metrics in telemetry data in an anomaly database system comprising a continuous data management (CDM) node, the CDM node including a metrics library and sending out system metrics in a sparse manner by using simple sparseness detection algorithms, the simple sparseness detection algorithms comprising a diff-value algorithm and a last-value-delta algorithm; the method comprising:	receiving, by a statistics relay, streaming metrics from a plurality of CDM nodes, the statistics relay pushing the received metrics to a metrics collector; [[and]]	pulling metrics, by a sparse consumers module, from the metrics collector;
running a sparse algorithm on the pulled metrics to reduce a number of data points to produce sparse metrics data, wherein the sparse algorithm is selected from a group of sparse algorithms comprising: a diff-value algorithm, a last-value-delta algorithm, a standard deviation band algorithm with a last-value fallback, and a last-value-delta with percentile algorithm;
implementing a rollup module to operate on the sparse metrics data to compute a time weighted mean over a rollup interval to enable read queries over a designated time range, wherein the rollup interval changes based on usage data and query patterns;
implementing a read application programming interface (API) to perform cross data source aggregations on the sparse metrics data stored in the anomaly database system in response to read queries; and
implementing a user interface to provide visualization of query results of metrics data in the anomaly database system for the read queries.

8-11.	(Canceled)  

12.	(Previously Presented)  The method of claim 7, further comprising pre-computing baselines on the streaming metrics to enable anomaly detection, correlations, and multi-series sparseness.

13.	(Currently Amended)  A non-transitory machine-readable medium including instructions, which when read by a machine, cause the machine to perform operations in a method of processing metrics in telemetry data in an anomaly database system comprising a continuous data management (CDM) node, the CDM node including a metrics library and sending out system metrics in a sparse manner by using simple sparseness detection algorithms, the simple sparseness detection algorithms comprising a diff-value algorithm and a last-value-delta algorithm; the operations comprising:	receiving, by a statistics relay, streaming metrics from a plurality of CDM nodes, the statistics relay pushing the received metrics to a metrics collector; [[and]]	pulling metrics, by a sparse consumers module, from the metrics collector;
running a sparse algorithm on the pulled metrics to reduce a number of data points to produce sparse metrics data, wherein the sparse algorithm is selected from a group of sparse algorithms comprising: a diff-value algorithm, a last-value-delta algorithm, a standard deviation band algorithm with a last-value fallback, and a last-value-delta with percentile algorithm;
implementing a rollup module to operate on the sparse metrics data to compute a time weighted mean over a rollup interval to enable read queries over a designated time range, wherein the rollup interval changes based on usage data and query patterns;
implementing a read application programming interface (API) to perform cross data source aggregations on the sparse metrics data stored in the anomaly database system in response to read queries; and
implementing a user interface to provide visualization of query results of metrics data in the anomaly database system for the read queries.

14-17.	(Canceled)

18.	(Previously Presented)  The medium of claim 13, wherein the operations further comprise pre-computing baselines on the streaming metrics to enable anomaly detection, correlations, and multi-series sparseness.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6, 7, 12, 13, and 18 are allowable over the prior art of record. The closest prior art of record:
Savalle et al. (US 20210294818 A1) teaches
an anomaly database system for processing metrics in telemetry data, the anomaly database system comprising: 
a continuous data management (CDM) node, the CDM node including a metrics library for sending out system metrics in a sparse manner; 
a statistics relay for receiving streaming metrics from nodes in a node cluster, the node cluster including the CDM node, the statistics relay pushing the received metrics to a metrics collector; and 
a sparse consumers module to pull metrics, from the metrics collector, pushed to the metrics collector by the statistics relay.

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 7 and 13 as follows:
The combination of limitations as recited in the amended independent claims.

Dependent claims 6, 12, and 18 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        


/ANHTAI V TRAN/Primary Examiner, Art Unit 2168